897 F.2d 530
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Kevin Cornell FANTROY, Defendant-Appellant.
No. 89-1702.
United States Court of Appeals, Sixth Circuit.
March 9, 1990.

Before BOYCE F. MARTIN, Jr. and BOGGS, Circuit Judges, and BAILEY BROWN, Senior Circuit Judge.

ORDER

1
Kevin Cornell Fantroy, a federal prisoner, appeals from the denial of his motion to modify sentence filed under former Fed.R.Crim.P. 35.  This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the record and the briefs, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


2
Fantroy entered a guilty plea to charges of conspiracy to commit arson and mail fraud, and received concurrent four year sentences.  He then moved the district court to modify his sentence.  Finding the motion meritless, the district court denied it.


3
Upon consideration, we find that the district court did not abuse its discretion in denying this motion.   See United States v. Brummett, 786 F.2d 720, 723 (6th Cir.1986).  Accordingly, the district court's order is affirmed.  Rule 9(b)(5), Rules of the Sixth Circuit.